Citation Nr: 1622114	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-46 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for seborrheic dermatitis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic right ankle sprain. 

3.  Entitlement to an initial disability rating in excess of 10 percent prior to November 29, 2014 and in excess of 30 percent thereafter for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2005. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a July 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified at a videoconference Board hearing before the undersigned in January 2013.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran informed the VA examiner in 2014 that she was using medication for her disabilities and testified that she received her prescriptions from the VA.  As the most recent treatment records in the claims file are dated in May 2014, remand to obtain updated treatment records, to include prescription refill lists is warranted.   

Additionally, the Veteran reported that she received treatment by an urgent care facility and a neurologist outside the VA.  The Veteran should be asked to provide completed release forms for these providers so that such records can be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses      of all private medical providers who have recently treated her for her claimed disabilities, to specifically include any urgent care facilities and her neurologist.  After securing  any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain and associate with   the claims file all VA treatment records and prescription  fill/refill information dating from May 2014 to the present.  All attempts to obtain these records should be documented in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



